            Case 1:21-cv-01383-UNA Document 6 Filed 08/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT                                 FILED
                            FOR THE DISTRICT OF COLUMBIA                                       8/23/2021
                                                                                    Clerk, U.S. District & Bankruptcy
ELLIS D. THOMAS, JR.,                          )                                    Court for the District of Columbia
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 21-1383 (UNA)
                                               )
                                               )
DC LAW ENFORCEMENT et al.,                     )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s Complaint filed pro se

and his application for leave to proceed in forma pauperis. The Court will grant the in forma

pauperis application and dismiss the case because the complaint fails to meet the minimal

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) requires complaints to contain “(1) a short and

plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004).

The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted so that

they can prepare a responsive answer, mount an adequate defense, and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also

assists the Court in determining whether it has jurisdiction over the subject matter.



                                                   1
          Case 1:21-cv-01383-UNA Document 6 Filed 08/23/21 Page 2 of 2




       Plaintiff purports to sue “DC Law Enforcement,” Compl. Caption, as well as D.C.

Superior Court and an individual in Prince William County, Virginia, Compl. at 2-3. The events

giving rise to this action are alleged to have occurred in the District and Atlanta, Georgia, from

“2002 – currently.” Id. at 4-5. Plaintiff alleges only that “over the years,” he has been assaulted

by “DC MPD” and “plain clothed officers” during traffic stops and searches, “especially during

the raid of [his] D.C. residence in 2006.” Id. at 5. He seeks compensatory and punitive

damages of $7,750,000.00. Id. A complaint, such as here, “that contains only vague and

conclusory” assertions fails to satisfy the pleading requirements of Rule 8(a). Hilska v. Jones,

217 F.R.D. 16, 21 (D.D.C. 2003) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514

(2002)). Therefore, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.


                                                             _________s/_____________
                                                             EMMET G. SULLIVAN
Date: August 23, 2021                                        United States District Judge




                                                 2
